Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 and February 15, 2022 have been entered.
 
Amendment Entry
2.	Applicant's supplementary amendment and response filed February 15, 2022 is acknowledged and has been entered.  Claims 1, 4, 5, 7, and 9-12 have been amended.  Claim 20 has been added.  Claims 13-19 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1, 3-7, and 9-20 are pending.  Claims 1, 3-7, 9-12, and 20 are under examination.

Withdrawn Rejections / Objections


Priority
4.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2018/051377 filed 09/17/2018, is September 15, 2019 which is the filing date of Provisional Application 62/559,261 from which the benefit of priority is claimed. 

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
	In this case, the recitations of 
1) “the therapeutic antibody binds to at least one antigen to generate a signal associated with target cell depletion, the at least one antigen comprising CD19, CD38, TNF, PD-1, PD-L1, CRTH2, or a mixture thereof” lacks antecedent basis for the claimed subject matter in the specification.  
2) “the therapeutic antibody binds to at least one antigen to generate a signal associated with activation of white [blood] cell subpopulations, the at least one antigen comprising CD69, CD107a, CD54, CD137, CD66b, CD11b, CD11c, TNF-alpha, CD62I, CD203c, CD16, CRTH2, or a mixture thereof” lacks antecedent basis for the claimed subject matter in the specification. 

Correction of the following is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-7, 9-12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite in reciting, “a panel of labeled reporters which comprises a plurality of labeled reporters; the plurality of labeled reporters comprising at least two labeled reporters directed against a target cell depletion surface marker, a target cell activation surface marker expressed on white blood cell populations, and/or cytokine production by white blood cells to thereby simultaneously produce assay signals generated by each for the labeled reporters” and “combining the measured signals into an assay output … indicative of the patient’s reaction to the therapeutic antibody” because it is unclear how only two labeled reporters from the panel directed 
Claim 3 remains objected on in depending from a cancelled claim.
Claim 9 is indefinite in lacking clear antecedent basis in reciting, “the plurality of labeled reporters comprises antibodies to CD137, to CD69, or combination thereof” because it fails to clearly define what target cell(s) in claim 1 express these surface markers to which the labeled reporters, individually or in combination, in the claimed panel are directed to.
Claim 10 is vague and indefinite in reciting, “wherein the plurality of labeled reporters comprises antibodies to INF-γ, to IL-8, to TNF-α, to IL-6, to IL-10 or a combination thereof” because it fails to clearly define what components in claim 1 these labeled reporters, individually or in combination, directed to. Perhaps, Applicant intends, “wherein the plurality of labeled reporters comprises antibodies to a cytokine including one or more of INF-γ, IL-8, TNF-α, IL-6, and IL-10.”

Claim 13 is indefinite in lacking clear antecedent basis in reciting, “the plurality of labeled reporters comprises antibodies to CD203c, CD63, CD3, CRTH2, and CD45” because it fails to clearly define what target cells in claim 1 express these combination of surface markers to which the labeled reporters in the claimed panel are directed to.
Claim 20 is objected to in reciting “which cell subpopulations.” It should recite, “white blood cell subpopulations.”
Claim 20 is objected to in reciting “THF-alpha.” It should recite “TNF-alpha.”
Claim 20 is objected to in lacking antecedent basis in the specification for the recitation of “CD62I.”
Claim 20 is objected to in reciting “IFNg.” It should recite “IFNγ.”
Claim 20 is indefinite in reciting, “the therapeutic antibody binds to at least one antigen to generate a signal associated with target cell depletion, the at least one antigen comprising CD19, CD38, TNF, PD-1, PD-L1, CRTH2, or a mixture thereof” for lacking antecedent basis of the claimed subject matter in the specification. As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claimed invention. 
Claim 20 is indefinite in reciting, “the therapeutic antibody binds to at least one antigen to generate a signal associated with activation of which cell subpopulations, the 
Claim 20 is indefinite in reciting, “the therapeutic antibody binds to at least one antigen to generate a signal associated with cytokine production by which cell populations, the at least one antigen comprising IFNg, TNF-alpha, IL- 6, IL-8, IL-10, or a mixture thereof; or a mixture thereof” for lacking antecedent basis of the claimed subject matter in the specification. As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
7.	Claims 1, 3-7, 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Rituximab induces phenotypical and functional changes of NK cells in a non-malignant experimental setting. Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Findlay et al. (Improved in vitro methods to predict the in vivo toxicity in man of therapeutic monoclonal antibodies including TGN1412. Journal of Immunological Methods. 352 1-23 (2010)) and in further view of Thakar et al. (CD4 estimating reagents in dry form are compatible with conventional flow cytometer; FACSCalibur for estimation of absolute CD4 count and percentages. Indian J Med Res 135: 346-355 (February 2013))- IDS. 
	Merkt et al. teach a method of evaluating a patient reaction to therapeutic antibody (Rituximab B) therapy; wherein the therapeutic antibody is anti-CD20 antibody.  According to Merkt et al., natural killer (NK) cells are known to lyse Rituximab-coated (anti-CD20 coated) B cells, and are seen to mediate Rituximab-induced or anti-CD20 therapeutic antibody B cell depletion (Abstract; p. 2, left col. 3rd, 4th full ¶).   	
Merkt et al. teach exposing a whole blood cell sample (peripheral blood mononuclear cells: PBMC) with therapeutic antibodies including Rituximab which bind to and target CD20 expressed on B cells and Infliximab monoclonal IgG1 antibody which binds to and targets the cytokine, tumor necrosis factor Alpha (TNFα) (Abstract; p. 2, left col. 2nd full ¶ & right col. 3rd full ¶; p. 3, right col. 1st & 2nd full ¶; Figure 1).  Merkt et al. further teach combining the exposed blood cells with a plurality of labeled st full ¶; Figure 1; Figure 5).  Merkt et al. teach combining the measured signals into an assay output for analysis using multiparametric flow cytometry; the output signal providing indication of the patient’s reaction to the anti-CD20 therapeutic antibody (Abstract; p. 3, left and right cols.; Figure 1).  The assay output comprises target B cell depletion by activated NK cells expressing CD137 (41BB) or activated NK cells expressing CD69 co-activation with Rituximab-mediated B cell activation (Abstract; p. 2, left col. 1st full ¶).	
It is proper for purposes of the obviousness rejection to interpret "the plurality of labeled reporters comprising at least two labeled reporters directed against a target cell depletion surface marker, a target cell activation surface marker…, and/or cytokine production" as encompassing the anti-CD20, anti-CD137, anti-CD66, and anti-TNFα taught by Merkt et al. because unpatented claims are given the broadest reasonable interpretation consistent with the specification.
	Merkt et al. differ from the instant invention in failing to teach the therapeutic antibody in dry form and the cytokine TNFα reporter in labeled form.
Findlay et al. teach evaluating T cell reaction (response) to therapeutic monoclonal antibody in air-dried form; wherein the therapeutic monoclonal antibody 
Findlay et al. teach exposing a whole blood cell sample (PBMC) including lymphocytes with air-dried TGN1412 which binds to and targets CD28 expressed on T cells; and combining the exposed blood cells with a plurality of cytokine-specific labeled reporters and CD28-specific labeled reporter (i.e. fluorescent membrane), wherein the cytokines are TNFα, IL6, and IL8 (Abstract; p. 2, right col.; p. 3, left & right cols.).  Findlay et al. found that cytokine responses stimulated by air-dried form of therapeutic mAb TGN1412 were much larger than responses to wet or aqueous phase; and that air-dried TGN1412 stimulated larger proliferative responses in 3-day cultures of lymphocytes.  Findlay et al. further found that air-dried forms of therapeutic mAbs: Herceptin, and Campath stimulated larger TNFα responses than responses to wet or aqueous phase (Abstract; p. 6; p. 9; Figure 2; Figure 6).  Findlay et al. teach that air-dried therapeutic mAbs offer a useful in vitro method of detecting and quantifying pro-inflammatory activities of therapeutic mAbs in evaluating reaction to therapy, with the thought that optimum conditions should be determined for evaluating each type of therapeutic antibody in a manner that mimics its presentation in vivo to a subject (Abstract). 
Although Findlay et al. do not teach the therapeutic antibody in dry reagent form in a manner that is not immobilized on substrate for application in flow cytometry, Thakar et al. teach antibodies to target cell surface markers expressed by white blood cells including B cells and T cell in dry reagent form for applications in flow cytometry (Abstract; p. 348-349). Thakar et al. teach that antibody reagents in dry form show 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the air-dried therapeutic antibody investigative teachings of Findlay and Thakar into the method of analyzing a subject’s reactivity to therapeutic antibody (Rituximab) as taught by Merkt because both Merkt and Findlay recognize the significance of optimal response of a subject to therapeutic antibody therapy, and both of Findlay and Thakar found that therapeutic mAbs in dry reagent form offer optimal storage and assay conditions that are advantageous for in vitro method of detection and quantification of pro-inflammatory activities of specific therapeutic mAbs useful in evaluating reaction to therapy in a manner that mimic their presentation in vivo to human subjects.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Findlay et al. (Journal of Immunological Methods. 352 1-23 (2010)) and in further view of Thakar et al. (Indian J Med Res 135: 346-355 (February 2013))- IDS, as applied to claim 1, and in further view of Basso-Ricci et al. (US 2020/0182870). 
Merkt et al., Findlay et al., and Thakar et al. are discussed supra.  Merkt et al., Findlay et al., and Thakar et al. differ from the instant invention in failing to teach labeled reporters comprising antibodies to CD66b and CD11c.
	Basso-Ricci et al. teach labeled reporters comprising fluorescent conjugated antibodies to CD66b (anti-CD66) and/or CD11c (anti-CD11c) for use in identifying WBC 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the labeled reporters for CD66b or CD11c as taught by Basso-Ricci into the method of evaluating reaction to therapeutic antibody therapy taught by Merkt as modified by Findlay and Thakar because Merkt and Findlay recognize the significance of optimal response of a subject to therapeutic antibody therapy, and both of Findlay Thakar found that therapeutic mAbs in dry reagent form offers optimal conditions that are advantageous for in vitro method of detection and quantification of pro-inflammatory activities of specific therapeutic mAbs useful in evaluating reaction to therapy and Basso-Ricci taught further additional labeled reporters that are capable of identifying granulocytes, monocytes, and T cell specific WBC populations which are involved in immune cell responses or reactivity to therapy.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Findlay et al. (Journal of Immunological Methods. 352 1-23 (2010)) and in further view of Thakar et al. (Indian J Med Res 135: 346-355 (February 2013))- IDS as applied to claim 1, and in further view of Sainte-Laudy et al. (US 2010/0221756). 
Merkt et al., Findlay et al., and Thakar et al. are discussed supra.  Merkt et al., Findlay et al., and Thakar et al. differ from the instant invention in failing to teach labeled reporters comprising antibodies to CD203c, CD63, CD3, CRTH2 (CD294), and CD45.

It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the labeled reporters for CD203c, CD63, CD3, CRTH2 (CD294), and CD45 taught by Sainte-Laudy into the method of evaluating reaction to therapeutic antibody therapy taught by Merkt as modified by Findlay and Thakar because Merkt and Findlay recognize the significance of optimal response of a subject to therapeutic antibody therapy, and Findlay and Thakar found that dry reagent forms of therapeutic mAbs offer optimal conditions that are advantageous for in vitro method of detection and quantification of pro-inflammatory activities of specific therapeutic mAbs useful in evaluating reaction to therapy, and Sainte-Laudy taught further additional labeled reporters that are capable of identifying activated WBC subpopulations which are involved in immune cell allergy responses or reactivity to therapy using multiparametric flow cytometry analysis.

Response to Arguments
10.	Applicant’s arguments with respect to claims 1, 3-7, and 9-12 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment and because the new grounds of rejection do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

11.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 24, 2022